DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, 13, 21, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2021/0234663 in view of Si et al PG PUB 2020/0045214.
Re Claims 1, 12, 13, KIM et al teaches in figure 15 a BS for transmitting a S-SSB configuration information to a terminal (obtaining first information: memory, transceiver, processor) of S-SSB transmission resources [0191-0192].  The S-SSB configuration information includes an offset for determining a first S-SSB monitoring slot (a first S-SSB period) in a period  comprising the plurality of first slots on the S-SSB transmission resources and interval information (a slot interval) indicating a spacing between S-SSB monitoring slots [0224-0227 also See figure 21] wherein based on the S-SSB configuration (a plurality of first S-SSBs), the terminal transmits to a second terminal, the plurality S-SSB monitoring slots (the plurality of slots) on the plurality of first slots in the period.  In so doing, the terminals can perform sidelink synchronization.   
KIM et al fail to explicitly teach that the “interval information” is constant.  However, SI et al teaches the S-SSBs are uniformly distributed with fixed interval within the periodicity of the S-SSB burst set [0406].  By combining the teachings, the interval information in KIM et al can be fixed (constant) to uniformly distribute the S-SSBs in the period of KIM et al.  In so doing, the second terminal would have been enabled to locate the S-SSBs in the period to ensure sidelink synchronization between the terminals.
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.  
Re Claims 2, 3, 21, 22, 25 and 26, KIM et al teaches the S-SSB configuration (the first information) includes the interval information (the slot interval) indicating the spacing (spaced apart) between the S-SSB monitoring slots [0025].  In so doing, terminal would have been abled to locate the S-SSB monitoring slots (the plurality of first S-SSBs) within the period of KIM et al.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2021/0234663 in view of Si et al PG PUB 2020/0045214 as applied to Claim 1 above and further in view of AKKARAKARAN et al PG PUB 2021/0051610.
Re Claim 28, as KIM et al teaches in figure 15 a BS for transmitting a S-SSB configuration information to a terminal (obtaining first information) of S-SSB transmission resources [0191-0192].  The S-SSB configuration information includes an offset for determining a first S-SSB monitoring slot in a period (a first S-SSB period) comprising the plurality of first slots on the S-SSB transmission resources and interval information (a slot interval) indicating a spacing between S-SSB monitoring slots [0224-0227 also See figure 21] wherein based on the S-SSB configuration, the terminal transmits to a second terminal, the plurality S-SSB monitoring slots (the plurality of slots) on the plurality of first slots in the period.  In so doing, the terminals can perform sidelink synchronization.   
KIM et al in view SI et al fails to explicitly teach “obtaining a second information on S-SSB transmission resources…”.  
However, AKKARAKARAN et al teaches to improve synchronization among UEs for sidelink communication, after the UE search for a first SLSS, analogous to the frame structure/period of KIM et al figure 21, the UE may search for a second SLSS [0083-0085].  The second SLSS can be configured by obtaining a second S-SSB configuration information (a second information) from the base station.  Based on the second S-SSB configuration information, the UE determine in different duration/period (a plurality of second slots) a different repetition of the SLSS (a plurality of second S-SSBs) based on a different periodicity (a different interval information) and transmit to second UE (device) the SLSS (the plurality of second S-SSBs) on the plurality of second slots configured by the second S-SSB configuration information wherein the first and second S-SSB configuration information are different respectively.
One skilled in the art would have been motivated to improve synchronization among the Us for sidelink communication by modifying KIM et al in view of SI et al to perform a search in a second SLSS to refine the sidelink synchronization based on the second S-SSB configuration information obtained from the base station.
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.  
Re Claim 29, AKKARAKARAN et al teaches the periodicity associated with the interval information (the slot interval) in first and second S-SSB configuration informations are different to improve the sidelink synchronization.
Allowable Subject Matter
Claims 4-11, 17-19 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 4 and 17, prior art fails to teach the PSBCH is generated based on primary scrambling for the PSBCH and secondary scrambling for the PSBCH as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 12, 13, 21, 22, 25, 26, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472